                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

MARCUS REDUNZEL and RETHA                 )
   REDUNZEL, as parents and next of kin )
   to A.E.R., a minor,                    )
                                          )
              Plaintiffs,                 )
                                          )
v.                                        )            Case No. CIV-19-377-SLP
                                          )
INDEPENDENT SCHOOL DISTRICT               )
   NO. I-007 OF OKLAHOMA COUNTY )
   a/k/a HARRAH SCHOOL DISTRICT, )
PAUL BLESSINGTON, individually and )
   as superintendent of the Harrah School )
   District,                              )
DOUG PARKER, individually and as          )
   principal of Virginia Smith Elementary )
   of Harrah School District, and         )
BOARD OF EDUCATION FOR THE                )
   HARRAH SCHOOL DISTRICT,                )
                                          )
              Defendants.                 )

                                       ORDER

      Before the Court is the Motion for Remand [Doc. No. 9] filed by Defendant Doug

Parker. It is at issue. See Resp., Doc. No. 11. Mr. Parker argues that this case should be

remanded because he did not consent to (and objects to) removal of this case from state

court to this Court. The Court agrees—based on the lack of unanimity of Defendants in

favor of removal. See NPI, Inc. v. Pagoda Ventures, Ltd., No. 08-CV-346-TCK-SAJ, 2008

WL 3387467, at *3 (N.D. Okla. Aug. 8, 2008) (“[I]t is well established that removal

generally requires unanimity among the defendants. This unanimity rule applies regardless

of whether the removing parties predicate federal subject matter jurisdiction on diversity
or federal question. If the unanimity rule is not satisfied, i.e., all defendants fail to join in

removal, this is considered a procedural defect in the removal process, which warrants

remand pursuant to 28 U.S.C. § 1447(c).” (quotation marks and citations omitted)). The

other Defendants do not oppose Mr. Parker’s remand request. Accordingly, this case shall

be REMANDED.

       Mr. Parker requests attorneys’ fees and costs associated with his remand request

under 28 U.S.C. § 1447(c), which allows “[a]n order remanding [a] case [to] require

payment of just costs and any actual expenses, including attorney fees, incurred as a result

of the removal.” Before it will award attorneys’ fees and costs, the Court requires

submission of billing or time records identifying what tasks were performed during the

time for which a party seeks reimbursement, as well as a detailed description of any

requested costs—all for the Court’s evaluation.

       IT IS THEREFORE ORDERED that the Motion for Remand [Doc. No. 9] filed by

Defendant Doug Parker is GRANTED IN PART and RESERVED IN PART, and this case

is REMANDED to the District Court of Oklahoma County, State of Oklahoma, except for

the issue of whether attorneys’ fees and costs should be awarded to Mr. Parker, over which

the Court retains jurisdiction. See Gregory v. Fallin, No. CIV-13-554-D, 2014 WL

769157, at *1 (W.D. Okla. Feb. 26, 2014) (“[A] district court retains jurisdiction to

consider collateral matters after remand and . . . attorney’s fees may be awarded under a

separate order.”). The Clerk of the Court is directed to take all necessary actions required

to remand this case to the District Court of Oklahoma County, State of Oklahoma, as

indicated herein.


                                               2
       IT IS FURTHER ORDERED that Mr. Parker may file a motion requesting

attorneys’ fees and costs under 28 U.S.C. § 1447(c) within seven days of this Order, to

which the other Defendants and Plaintiffs may respond.

       IT IS FURTHER ORDERED that Defendants’ Partial Motion to Dismiss [Doc. No.

4] is DENIED due to the Court’s lack of jurisdiction to rule on the same based on remand

of this case to state court.1

       IT IS SO ORDERED this 28th day of May, 2019.




1
 The Court makes no determinations regarding the merits of the arguments included in the
dismissal motion.

                                           3
